Landon, J.:
If the present note had days of grace, then payment thereof was properly demanded and notice of its dishonor given to the appellant as indorser September 5, 1895. The appellant’s contention is that as the note was actually made in April, 1895, after chapter 607, Laws 1894, took effect, no grace, according to the custom of mer*619chants, should be allowed thereon, and, therefore, that the notice of dishonor was not duly served upon him.
Although the note had no inception until it was made and delivered in April, 1895, yet when it was delivered it took effect according to its terms and of its date, unless the equities between the parties require that the date of its inception shall prevail. Here there are no such equities. The appellant has no equity that the date of the note shall be changed in order to give to him a technical defense, which the terms of the note exclude. As' said in Bank v. Davis (2 Hill, 457): “ The face of the paper should be allowed to govern the question rather than the particular character that may be given to it as between the parties by extrinsic evidence. Every exception made to a general commercial rule concerning negotiable paper, which enters so extensively into the business transactions of the country, is calculated to embarrass its circulation and endanger its security and usefulness.”
The judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.